PER CURIAM.
The two issues contested on defendant Ledbetter’s direct appeal involve consecutive sentences and denial of probation after guilty pleas on misdemeanor charges of driving while intoxicated and driving while revoked. Both are without legal merit. A recommendation of the Probation and Parole Board is, at most, advisory. The use of a pre-sentence investigation is discretionary, not mandatory. State v. Barnard, 678 S.W.2d 448, 452 (Mo.App.1984). Moreover, granting or denying probation are matters within the absolute discretion of the trial court and are not subject to appellate review. State v. Williams, 871 S.W.2d 450, 452 (Mo. banc 1994); State v. Austin, 620 S.W.2d 42, 43 (Mo.App.1981). A decision to impose consecutive one year jail sentences on two charges is within the discretion of the trial court. See State v. Williamson, 836 S.W.2d 490, 500 (Mo.App.E.D.1992). We find no abuse.
Affirmed.